Exhibit 10.1


THE EMPIRE GROUP, LLC
COMPANY ACQUISITION AGREEMENT


Date: July 11, 2011


This Sale and Purchase Agreement (''Agreement'') is between Empire Holding, Inc.
(the "Purchaser"), and Chad Mureta and Tayfun Karadeniz (the "Sellers").


INTRODUCTION


Sellers desire to sell and Purchaser desires to purchase all of the equity
ownership of Empire Group LLC which is an iPhone Application related business,
including those assets and only those liabilities attached therein as described
in Exhibit "B" and Exhibit “C” attached hereto and incorporated herein by
reference on the terms and conditions set forth in this Agreement.


Purchaser is a wholly owned subsidiary of Bitzio, Inc., a corporation whose
common stock is quoted for trading on the OTC Bulletin Board.


In consideration of the mutual promises of the parties; in reliance on the
representations, warranties, covenants, and conditions contained in this
Agreement; and for other good and valuable consideration, the parties agree as
follows:
 
ARTICLE 1 SALE
 
Business Management Interests and Assets


1.01. Sellers agree to sell, convey, transfer, assign, and deliver to Purchaser,
and Purchaser agrees to purchase or accept from Sellers, 100% of the equity,
membership, and management interest in Empire Group LLC (the “Business”),
including, but not limited to, the assets (the “Assets”) described in Exhibit
"B" attached hereto and incorporated herein by reference.


Assets Excluded from Sale


1.02. The following assets (the "Excluded Assets") shall be excluded from the
Assets to be sold:
(a) Accounts receivable for Apple payments due on sales made prior to the
Closing Date but that will have not yet been paid per the Apple payment cycle.
(b) Accounts receivable for Linkshare payments due on sales made prior to the
Closing Date but that will have not yet been paid per the Linkshare payment
cycle.
(c) All interests in the book entitled How to Make Millions with Apps: Simple
Steps to Turn Your Idea into App Success written by Chad Mureta.

 
 

--------------------------------------------------------------------------------

 


The Sellers shall provide the Purchaser with a list of such accounts receivable
at the Closing (as defined herein) and the Purchaser shall use its best efforts
to collect such accounts receivable and deliver those monies forthwith to the
Sellers.


Payment - Consideration for Sale


1.03. In consideration of the sale and transfer of the 100% equity ownership of
the Business and the representations, warranties, and covenants of Sellers set
forth in this Agreement, Purchaser shall pay the following amounts (the
"Purchase Price") to the Sellers:
(a)  the sum of U.S. $200,000.00 or more (the "Initial Sum") to the Broker on
behalf of the Sellers by bank wire, certified check, or cashier's check on the
Closing Date; and
(b)  the sum of U.S. $200,000.00 (the "Second Sum") to the Broker on behalf of
the Sellers by bank wire, certified check, or cashier's check on or before
August 31, 2011; and
(c)  the sum of U.S. $200,000.00 (the "Third Sum") to the Broker on behalf of
the Sellers by bank wire, certified check, or cashier's check on or before
September 30, 2011.


1.04. In the event of a default of payment obligation (a late payment of 60 days
or more) Purchaser agrees to immediately and completely transfer ownership of
the Empire business back to the Sellers and forfeit previously made payments to
Sellers. .


1.05. Purchaser shall assume on the Closing Date only those duties, liabilities
and obligations of the Business arising after the Closing Date pursuant to the
contracts, agreements, and purchase orders, insurance and leases described on
Exhibit "C" attached hereto and incorporated herein by reference, and to all
other purchase orders issued by Business in the ordinary course of business
after the Closing Date.


Closing


1.06. The closing (the “Closing”) of the purchase and sale described herein
shall take place through the offices of the broker, located at:  Marathon
Marketing, Inc., 379 Amherst Street PMB 329, Nashua, NH 03062, on no later than
July  31, 2011, or at such other time, date, and place mutually agreed upon in
writing by Sellers and Purchaser (the ''Closing Date''), without the attendance
of either the Sellers or Purchaser. If Purchaser fails to deliver to the Broker
on behalf of the Sellers the amounts described in section 1.03(a)hereof by the
Closing Date, this Agreement shall be deemed terminated by Purchaser unless the
Parties mutually agree in writing (via e-mail or otherwise) to an extension and
new closing date.
 
ARTICLE 2 SELLERS' REPRESENTATIONS AND WARRANTIES


Sellers hereby represent and warrant to Purchaser that the following facts and
circumstances are and at all times up to the Closing Date will be true and
correct:

 
 

--------------------------------------------------------------------------------

 


Ownership


2.01. Sellers are the sole beneficial owners of Business with full right to sell
or dispose of the Business and its Assets as Sellers may choose. No other person
or persons have any claim, right, title, interest, or lien in, to, or on the
Business.


Title to Assets and Properties


2.02. Sellers have good and marketable title to all of the Assets, and interests
of the Business, both tangible and intangible. All of these assets and interests
are free and clear of liens, pledges, charges, encumbrances, equities, valid
claims, covenants, conditions, and restrictions.


Laws and Regulations


2.03. Sellers are not knowingly in default or in violation of any law;
regulation; court order; or order of any federal, state, municipal, foreign, or
other government department, board, bureau, agency, or instrumentality, wherever
located.


Authority


2.04. Sellers have full power and authority to execute, deliver, and consummate
this Agreement, subject to the conditions to Closing set forth in this
Agreement. Except as otherwise disclosed in this Agreement, no notice to or
approval by any other person, firm, or entity, including governmental
authorities, is required by Sellers to consummate the transaction contemplated
by this Agreement.


Financial Information


2.05. Sellers represent that the financial information disclosed to Purchaser
prior to and up to Closing by Sellers is true and accurate and that no material
information has been intentionally withheld.  For greater certainty, the Sellers
represent to the Purchaser that during the three months preceding the date
hereof, gross revenue of the Business has exceeded $70,000.00 per month and
expenses of the Business have not exceeded $15,000.00 per month.


Sellers further represent that it will furnish financial information including
accounts payable, accounts receivable and cash balances as of the date of this
agreement and the closing date expected balances of each within seven days of
the date of this agreement and will not deviate from any payments, collections
or withdrawals without the written agreement of Purchaser.


Brokers


2.06. Except for Marathon Marketing, Inc. (the "Broker"), Sellers have not
retained, consented to, or authorized any other broker, investment banker, or
third party to act on Business's behalf, directly or indirectly, as a broker or
finder in connection with the transactions contemplated by this Agreement.


 
 

--------------------------------------------------------------------------------

 

ARTICLE 3 PURCHASER'S REPRESENTATIONS AND WARRANTIES


Purchaser represents and warrants to Sellers that:


Authority


3.01. Purchaser has full power and authority to execute, deliver, and consummate
this Agreement subject to the conditions to Closing set forth in this Agreement.
No provisions exist in any contract, document, or other instrument to which
Purchaser is a party or by which Purchaser is bound that would be violated by
consummation of the transactions contemplated by this Agreement.


Broker


3.02. Neither Purchaser, nor any of Purchaser's officers, directors, or
employees, has retained, consented to, or authorized any broker, investment
banker, or third party to act on its behalf, directly or indirectly, as a broker
or finder in connection with the transactions contemplated by this Agreement.


Future Sale of Business


3.03. If any or all parts of this business are subsequently sold by Purchaser,
except as permitted by section 7.03 hereof, all monies owed under 1.03 would be
due and payable to the Sellers at the time of closing of that subsequent sale.
 
ARTICLE 4 COVENANTS


Sellers covenants with Purchaser that from and after the date of this Agreement
until the Closing Date, Sellers will and will cause Business to:


Business Operations


4.01. Operate its business and conduct its activities in the normal course of
business and not introduce any material new method of management, operation, or
accounting without prior written approval of Purchaser.


Maintenance of Assets


4.02. Maintain all Assets in as good a state of operating condition and repair
as they are on the date of this Agreement, except for ordinary depreciation,
wear, and tear.


Absence of Liens


4.03. Not sell, pledge, lease, encumber, dispose of, or agree to do any of these
acts regarding any of the Assets, without the prior written approval of
Purchaser.


Preservation of Business


4.04. Use its best efforts to preserve intact its organization and personnel and
to keep available the services of all of its employees, agents, independent
contractors, and consultants commensurate with business requirements.

 
 

--------------------------------------------------------------------------------

 
 
Preservation of Customer Relations


4.05. Use its best efforts to preserve intact the present customers of Business
and the goodwill of all customers and others with respect to the business.


Performance of Obligations


4.06. Perform all of its obligations and not make any material amendment to its
obligations under all agreements relating to or affecting Business's customers,
business, properties, and assets.


Notification of Litigation


4.07. Promptly notify Purchaser in writing of any outstanding or threatened
claims; legal, administrative, or other proceedings, suits, investigations,
inquiries, complaints, notices of violation, or other process; or judgments,
orders, directives, injunctions, or restrictions against or involving the Assets
or that could adversely affect the Business.


4.08. Not negotiate with any person or entity, or solicit or entertain any
proposal concerning any acquisition in any form of business other than ordinary
day-to-day operations of the Business.


Payment of Liabilities and Waiver of Claims


4.09. Not do, or agree to do, any of the following acts:


(a) Pay any obligation or liability, fixed or contingent, other than current
liabilities.


(b) Waive or compromise any right or claim.


(c) Without full payment, cancel any note, loan, or other obligation owing to
Business.


Maintain Existing Agreements


4.10. Not modify, amend, cancel, or terminate any of the Business's existing
contracts or agreements, or agree to do so without the written consent of
Purchaser.


Taxes and Outstanding Payment Due


4.11. File and maintain accurate records or taxes, fees and costs of taxes that
are payable or due prior to Closing, and maintain sufficient funds in business
accounts acquired by Purchaser to cover taxes, fees and costs accrued prior to
Closing but not yet payable or due at time of Closing.


Proprietary Information


4.12. Take reasonable steps to ensure the confidentiality and security of
necessary passwords and source code associated with the maintenance of the
Business and the Assets prior to and after Closing.


4.13. Take reasonable steps to ensure the confidentiality and non-disclosure of
information concerning the sale of the Business and its Assets, and specifically
financial information not available to the public relating thereto.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 5 CONDITIONS TO PURCHASER'S OBLIGATION TO CLOSE


The obligation of Purchaser to Close under this Agreement is subject to each of
the following conditions (any one of which may, at the option of Purchaser, be
waived in writing by Purchaser) existing on the Closing Date, or such earlier
date as the context may require.


Representations and Warranties


5.01. Each of the representations and warranties of Sellers in this Agreement,
the disclosures contained in the exhibits to this Agreement, and all other
information delivered under this Agreement shall be true in all material
respects at and as of the Closing Date as though each representation, warranty,
and disclosure were made and delivered at and as of the Closing Date.


Due diligence


5.02. From the date hereof, the Sellers will make available to the Purchaser for
review, financial statements, books, records and other corporate documents
relating to the Business as the Purchaser may reasonably request and the
Purchaser will have the opportunity to meet with the Sellers’ accountants and
key personnel to discuss the financial and business conditions of the Business
and to make whatever further independent investigation the Purchaser deems
necessary and prudent. The Sellers will cooperate with the Purchaser in
providing such documentation and information as the Purchaser may request. In
the event that the transactions contemplated herein are not consummated, the
Purchaser will promptly return all financial statements, books, records and
other corporate documents to the Sellers.


5.04. Purchaser and Sellers shall each comply with and perform all agreements,
covenants, and conditions in this Agreement required to be performed and
complied with by each of them. All requisite action (corporate and other) in
order to consummate this Agreement shall be properly taken by the parties.
 
ARTICLE 6 PARTIES' OBLIGATIONS AT THE CLOSING
 
Sellers' Obligations at the Closing


6.01. At the Closing, Seller shall execute, if appropriate, and shall deliver to
Purchaser:
(a) A proposed amendment to Business’s Articles of Organization designating
Purchaser’s purchase of the Business and change of the designated agent, to be
filed with the South Carolina Secretary of State.
(b) 100% of the equity shares of Empire Group LLC
(c) All documentation in the possession of Sellers necessary to operate and to
use all Business interests and liabilities being sold to Purchaser in this
Agreement.

 
 

--------------------------------------------------------------------------------

 


Sellers, at any time before or after the Closing Date, shall execute,
acknowledge, and deliver to Purchaser any further assignments, conveyances,
other assurances, documents, and instruments of transfer reasonably requested by
Purchaser. Sellers shall also take any other action consistent with the terms of
this Agreement that may be reasonably requested by Purchaser for the purpose of
assigning, transferring, granting, conveying, and confirming to Purchaser or
reducing to possession any or all of the Business interests, liabilities, and
Assets to be conveyed and transferred by this Agreement. If requested by
Purchaser, Sellers further agree to prosecute or otherwise enforce in its own
name for the benefit of Purchaser any claims, rights, or benefits of the Assets
that are transferred to Purchaser by this Agreement and that require prosecution
or enforcement in Sellers' name. Any prosecution or enforcement of claims,
rights, or benefits under this paragraph shall be solely at Purchaser's expense,
unless the prosecution or enforcement is made necessary by a material breach of
this Agreement by Sellers.


Purchaser's Obligation at Closing


6.02. (a) At the Closing, Purchaser shall deliver or shall have delivered to the
Broker on behalf of the Sellers the amounts described in section 1.03(a) hereof
to be held in escrow until the Assets have been transferred by Sellers to
Purchaser pursuant to the terms thereof. The parties agree that the Broker is
authorized to disburse such amounts upon receiving written notice from the
Purchaser (by e-mail or otherwise) that the Assets have been transferred by the
Sellers to the Purchaser. The Sellers acknowledge that such funds shall be
disbursed pursuant to a broker's agreement between the Sellers and the Broker,
and that Broker is under no obligation to disburse the funds until they are made
available by the bank for disbursement. Purchaser agrees to effect complete
transition of the Assets listed in Exhibit ‘B” required for release of funds
within 7 business days of Closing.


(b) Purchaser will issue a secured debt instrument for the remaining unpaid
Second and Third Sums whereby the Business and its Assets will serve as
collateral until such amounts have been paid in full.


Transfer of Developer Accounts


6.03. The Sellers shall transfer or cause to be transferred its Apple developer
account, Apple developer license and Linkshare.com account to the Purchaser on
the Closing Date.


Use of Name


6.04. Sellers agree that, after the Closing Date, it will not use or employ in
any manner, directly or indirectly, the name of the Business or any variation of
the name except for purposes of designating prior ownership.


Financial Statements


6.05. The Sellers will provide to the Purchaser financial statements for the
Business as of and for the years ended December 31, 2009 and December 31, 2010,
which financial statements shall have been audited by an independent registered
public accountant satisfactory to the Purchaser at the Purchaser’s expense, and
unaudited financial statements for the Business as of and for the period ending
on the Closing Date, all within 60 days following the Closing Date.

 
 

--------------------------------------------------------------------------------

 


Confidentiality


6.06. The Sellers shall treat confidentially and not disclose, and shall cause
the Sellers’s agents, directors, officers, employees, representatives,
consultants and advisers (the “Sellers’ Representatives”) to treat
confidentially and not disclose any Confidential Information (as defined herein)
unless required by law. The Sellers may disclose any of the Confidential
Information only to those of the Sellers’s Representatives who are authorized by
the Purchaser and need to know such Confidential Information for the successful
operation of the Business. The Sellers shall inform the Sellers’ Representatives
of the confidential nature of such Confidential Information. The Sellers shall
be responsible for any breach of this provision by any of the Sellers
Representatives. The Sellers shall not use, and shall cause the Sellers
Representatives not to use, the Confidential Information for any purpose other
than the successful operation of the Business. The Sellers shall not use the
Confidential Information in any way that is, directly or indirectly, detrimental
to the Business or the Purchaser. The Sellers acknowledge and agrees that the
Purchaser shall be entitled to injunctive relief to prevent breaches of this
provision and to specific performance of the terms and conditions of this
provision in addition to any other remedy to which the Purchaser may be entitled
at law or in equity. In this section, “Confidential Information” means all
information of a confidential or proprietary nature, in whatever form
communicated or maintained, of or relating to the Business.
 
ARTICLE 7 GENERAL PROVISIONS


Notices


7.01. All notices that are required or that may be given pursuant to the terms
of this Agreement shall be in writing and shall be sufficient in all respects if
given in writing and delivered personally or by registered or certified mail,
return receipt requested, postage prepaid as follows:


If to Sellers: Chad Mureta and Tayfun Karadeniz, 1125 48th Ave N #307, Myrtle
Beach, SC 29577


If to Purchaser: Gordon McDougall, CEO, Empire Holding, Inc., 548 Market Street,
Suite 18224
San Francisco, California, 94104


Assignment of Agreement


7.02. This Agreement shall be binding on and inure to the benefit of the parties
to this Agreement and their respective successors and permitted assigns. This
Agreement may not be assigned by any other party without the written consent of
all parties and any attempt to make an assignment without consent is void.


7.03. Notwithstanding section 7.02 hereof, the Purchaser may dispose of all or
any part of its interest in and to this Agreement or the Assets to its parent
company, Bitzio, Inc., or a majority-owned subsidiary of Bitzio, Inc. (the
“Permitted Assignee”) provided that the Permitted Assignee shall, prior to and
as a condition precedent to such disposition, deliver to the Sellers its
covenant with and to the Sellers that to the extent of the disposition, the
Permitted Assignee agrees to be bound by the terms and conditions of this
Agreement as if it had been an original party hereto.

 
 

--------------------------------------------------------------------------------

 


Governing Law and Forum


7.04. This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada. Subject to the binding arbitration provisions of
this Agreement, each party hereby agrees that federal and state courts located
in Las Vegas, Nevada, shall have in personam jurisdiction and venue with respect
to such party, and each party hereby submits to the in personam jurisdiction and
venue of such courts and waives any objection based on inconvenient forum.


Amendments; Waiver


7.05. This Agreement may be amended only in writing by the mutual consent of all
of the parties, evidenced by all necessary and proper authority. No waiver of
any provision of this Agreement shall arise from any action or inaction of any
party, except an instrument in writing expressly waiving the provision executed
by the party entitled to the benefit of the provision.


Entire Agreement


7.06. This Agreement, together with any documents and exhibits given or
delivered pursuant to this Agreement, constitutes the entire agreement between
the parties to this Agreement. No party shall be bound by any communications
between them on the subject matter of this Agreement unless the communication is
(a) in writing, (b) bears a date contemporaneous with or subsequent to the date
of this Agreement, and (c) is agreed to by all parties to this Agreement. On
execution of this Agreement, all prior agreements or understandings between the
parties shall be null and void.


Reliance Upon Representations and Warranties


7.07. The parties mutually agree that, notwithstanding any right of Purchaser to
fully investigate the affairs of the Business and notwithstanding any knowledge
of facts determined or determinable by Purchaser pursuant to the investigation
or right to investigate, Purchaser may fully rely upon the material
representations, warranties, and covenants made to Purchaser in this Agreement
and on the accuracy of any document, certificate, or exhibit given or delivered
to Purchaser pursuant to this Agreement.


Termination of Agreement


7.08. In the event this Agreement is not Closed by the Closing Date, then this
Agreement shall terminate on and as of that date. Any termination shall not
affect in any manner any rights and remedies that any party to this Agreement
may have at the time of termination.

 
 

--------------------------------------------------------------------------------

 


Dispute Resolution


7.09.
Any conflicts, disputes or controversies arising out of or relating to this
Agreement shall be settled by expedited, binding arbitration conducted in Las
Vegas, Nevada, under the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) then in effect and in accordance with such
rules. The parties shall mutually agree to one arbitrator within thirty (30)
days from a panel of arbitrators knowledgeable and experienced in Internet-based
commercial transactions.  In the event that the parties cannot agree upon an
arbitrator, the parties agree to use three (3) arbitrators. In accordance with
said rules, each party shall each have the right to select one (1) arbitrator;
and the two selected arbitrators shall select the third arbitrator. The
arbitrators shall, by majority vote, set a limited time period and establish
procedures designed to reduce the cost and time for discovery while allowing the
parties an adequate opportunity to discover relevant information regarding the
subject matter of the dispute. A majority of the arbitrators shall rule upon
motions to compel or limit discovery and shall have the authority to impose
sanctions, including attorney’s fees and costs, should such majority determine
that discovery was sought without substantial justification or that discovery
was refused or objected to without substantial justification.  The arbitrators
shall render their decision in writing within sixty (60) days of the
commencement of the arbitration proceeding.  The decision of a majority of the
arbitrators shall be final and binding on the parties.  Judgment upon any award
rendered by the arbitrators may be entered in any court having jurisdiction. 
Arbitration fees and costs shall be split equally, and the parties are solely
responsible for their respective lawyer fees.

 
Force Majeure
 
7.10.
Neither party shall be liable for failure to perform any of its obligations
under this Agreement during any period in which such party cannot perform due to
fire, earthquake, flood, or other natural disaster, epidemic, explosion,
casualty, war, terrorism, embargo, riot, civil disturbance, act of public enemy,
act of God, or the intervention of any government authority, or similar cause
beyond either party’s control, and provided further that the other party may
terminate this Agreement if such force majeure condition has continued for a
period of thirty (30) consecutive days.

 
Headings
 
7.11.
The section and other headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement. All references to this Agreement and the words “herein”,
“hereof”, “hereto” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section or other
subdivision.  This Agreement shall be interpreted in accordance with the plain
meaning of its terms and not strictly for or against any party hereto or the
drafter(s) of this Agreement.

 
Counterparts


7.12. This Agreement may be signed in counterparts which, together, shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic means (e.g.,
electronic mail or PDF) shall be effective as delivery of a manually executed
counterpart to Agreement.


We understand and agree with the terms and conditions of this Agreement and sign
our names on the date first above written with the intent to be legally bound by
the Agreement.


 
 

--------------------------------------------------------------------------------

 


BUYER:


By 
/s/ Gordon McDougall
[authorized signature]
Gordon McDougall, CEO   Empire Holding, Inc.  



SELLERS:


/s/ Chad Mureta
 
Chad Mureta
     
/s/ Tayfun Karadeniz
 
Tayfun Karadeniz
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
BUSINESS DESCRIPTION

 
The Empire Group LLC markets multiple free and paid iPhone software applications
in the entertainment, security and wallpaper categories as detailed in Exhibit
B.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "B"
THE ASSETS


 
1.
All management interests in and to The Empire Group LLC, a South Carolina
Limited Liability Company.

 
2. 
Domain ownership and registration for EmpireApps.com.

 
3. 
Website hosting account for EmpireApps.com.

 
4.
All 21 current applications (and any others that may be added before closing)
source code files and intellectual property, including sole ownership of the
copyrights where applicable. As of May 10, 2011 the current applications are:

Adorable Babies
Adrenaline Junkie – Emergency Navigation
Alarm Security Phone Protection
Alarm Security Phone Protection and Screen Lock
Bridal Fashion
Face Mirror Zoom HD for iPhone
Fall Foliage
Fingerprint Security - Pro
Halloween Hounds and Kitties
Holmes & Watson – Hidden Objects
Lie Detector Alarm for iPhone
Mirror Camera - Pro
Mirror for face - Free
Nature’s Beauty
North American Deer
Phone Scale – Highly Accurate
Phone Security - Fingerprint Protection - Pro
Phone Security - Fingerprint Protection – Free
Real Fingerprint Security Scanner - Free
Scale for Phone
Security Collection 4 Apps in 1
 
5.
Pipeline of current applications in any stage of development, including but not
limited to initial ideation.

 
6.
Apple developer account and corresponding developer license.

 
7.
Linkshare.com account.

 
8.
Contact information for all developers and vendors.

 
9.
All past marketing promotions that Sellers have used to successfully market the
applications.

 
10.
Sellers notes and ideas on the business, including actionable items that can be
implemented to increase the profits of the business.

 
11.
All trademarks, service marks, names, logos, images and copy used or created for
the Business, including but not limited to the name “Empire Apps”

 
12.
Any and all methods and / or systems in use to develop, deploy, market and sell
applications and any other products sold by Empire today and to be sold in the
future


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "C"


DUTIES, OBLIGATIONS, AND LIABILITIES ASSUMED


1. Domain registration for EmpireApps.com.


2. Website hosting for EmpireApps.com.


3. Apple Developer’s License ($99/year).


4. AppFigures Service($15/month)


5. Quickbooks ($30/month)
 
 
 

--------------------------------------------------------------------------------

 